



    
        
DIRECTOR INDEMNIFICATION AGREEMENT
This Director Indemnification Agreement, dated as of ______________, 20__ (this
“Agreement”), is made by and between The Timken Company, an Ohio corporation
(the “Company”), and _______________________ (“Indemnitee”), who is a director
of the Company.
RECITALS:
A.    It is critically important to the Company and its shareholders that the
Company be able to attract and retain the most capable individuals reasonably
available to serve as directors of the Company.
B.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, ORC
§1701.13(E) authorizes (and in some instances requires) corporations to
indemnify their directors, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors.
C.    Indemnification by a corporation serves the policies of (1) allowing
directors to resist unjustified lawsuits, secure in the knowledge that, if
vindicated, the corporation will bear the expense of litigation; (2) encouraging
capable women and men to serve as corporate directors, secure in the knowledge
that the corporation will absorb the costs of defending their honesty and
integrity; and (3) allowing directors and corporations to dispose of vexatious
and distracting litigation through negotiation of settlements.
D.    Ohio law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
in the defense thereof, and any such right to the advancement of expenses may be
made separate and distinct from any right to indemnification and need not be
subject to the satisfaction of any standard of conduct or otherwise affected by
the merits of any claims against the director.
E.    The number of lawsuits challenging the judgment and actions of corporate
directors, the costs of defending those lawsuits, and the threat to directors’
personal assets have all materially increased over the past several years,
chilling the willingness of capable individuals to undertake the
responsibilities imposed on corporate directors.
F.    Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors of public companies
and have exposed such directors to additional and substantially broadened civil
liabilities.
G.    These legislative and regulatory initiatives have also exposed directors
of public companies to a significantly greater risk of criminal proceedings,
with attendant defense costs and potential criminal fines and penalties.
H.     Indemnitee is a director of the Company and Indemnitee’s willingness to
begin or continue to serve in such capacity is predicated, in substantial part,
upon the Company’s willingness to indemnify Indemnitee in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Ohio, and upon the other undertakings set forth in this Agreement.





--------------------------------------------------------------------------------





I.    Article IV, Section 1 of the Company’s Amended Regulations (the
“Regulations”) requires the Company to indemnify any person who is or was a
director of the Company to the fullest extent then permitted by law. Further,
Article IV, Section 3 of the Regulations provides that the Company may, to the
fullest extent then permitted by law, enter into indemnification agreements with
any persons that the Company may indemnify under the Regulations.
J.    Therefore, in recognition of the need to provide Indemnitee with
contractual protection against personal liability, in order to procure
Indemnitee’s initial or continued service as a director of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s Amended Articles of Incorporation or Regulations (collectively, the
“Constituent Documents”), any change in the composition of the Company’s Board
of Directors (the “Board”) or any change-in-control or business combination
transaction relating to the Company), or any change in the director’s status
through retirement or resignation, the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(e)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.
K.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by or at the behest of the
Company or any other person, including any federal, state or other court or
governmental entity or agency and any committee or other representative of any
corporate constituency, that Indemnitee determines might lead to the institution
of any such claim, demand, action, suit or proceeding.
(b)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise will be
deemed to constitute control for purposes of this definition.
(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(d)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------





(e)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or otherwise participating in (including on appeal), or
preparing to investigate, defend, be a witness in or otherwise participate in
(including on appeal), any Claim, and any amounts paid in settlement prior to a
final, nonappealable judgment or conviction.
(f)“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director of the Company
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
(g)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee will be
deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (i) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (iii) the Company or a Controlled
Affiliate directly or indirectly caused or authorized Indemnitee to be
nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
(h)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.
(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other named (or, as to a threatened matter, reasonably likely to be named) party
to the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.





--------------------------------------------------------------------------------





(j)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.
(k)“Subsidiary” means an entity in which the Company or any holding company as
described in ORC §1701.802(A) directly or indirectly beneficially owns 50% or
more of the outstanding Voting Stock.
(l)“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).
2.Indemnification Obligation. Subject to Section 8, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that (a) except for compulsory
counterclaims as provided in Sections 4 and 21, Indemnitee will not be entitled
to indemnification pursuant to this Agreement in connection with any Claim
initiated by Indemnitee against the Company or any director or officer of the
Company unless the Company has joined in or consented to the initiation of such
Claim and (b) no repeal or amendment of any law of the State of Ohio shall in
any way diminish or adversely affect the rights of Indemnitee pursuant to this
Agreement in respect of any occurrence or matter arising prior to any such
repeal or amendment.
3.Advancement of Expenses. Indemnitee will have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct and is
not conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Indemnifiable Claim or
the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses; provided that Indemnitee shall repay,
without interest any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, if delivery of an
undertaking is a legally required condition precedent to such payment, advance,
or reimbursement, the Indemnitee shall execute and deliver to the Company an
undertaking in the form of Exhibit A (subject to Indemnitee filling in the
blanks therein and selecting from among the bracketed alternatives therein, the
“Undertaking”), which need not be secured and will be accepted by the Company
without reference to Indemnitee’s ability to repay the Expenses. Unless at the
time of the Indemnitee’s act or omission at issue, the Constituent Documents
prohibit such advances by specific reference to ORC Section l701.13(E)(5)(a) or
unless the only liability asserted against the Indemnitee in the subject action,
suit or proceeding is pursuant to ORC Section 1701.95, the Indemnitee will be
eligible to execute Part A of the Undertaking by which the Indemnitee undertakes
to: (i) repay such amount if it is proved by clear and convincing evidence in a
court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company; and (ii) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim. In all cases, the Indemnitee will be eligible to
execute Part B of the Undertaking by which the Indemnitee undertakes to repay
such amount if it ultimately is determined that the Indemnitee is not





--------------------------------------------------------------------------------





entitled to be indemnified by the Company under this Agreement or otherwise. In
the event that the Indemnitee is eligible to and does execute both Part A and
Part B of the Undertaking, the Expenses which are paid by the Company pursuant
thereto will be required to be repaid by the Indemnitee only if the Indemnitee
is required to do so under the terms of both Part A and Part B of the
Undertaking. In no event will Indemnitee’s right to the payment, advancement or
reimbursement of Expenses pursuant to this Section 3 be conditioned upon any
undertaking that is less favorable to Indemnitee than, or that is in addition
to, the undertaking set forth in Exhibit A.
4.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee in each case to the
fullest extent permitted or required by the laws of the State of Ohio in effect
on the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted or required indemnification, reimbursement
or advancement of such Expenses for (a) indemnification or payment, advancement
or reimbursement of Expenses by the Company under any provision of this
Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company; provided, however, that Indemnitee shall return,
without interest, any such advance of Expenses (or portion thereof) which
remains unspent at the final disposition of the Claim to which the advance
related.
5.Contribution. To the fullest extent permissible under applicable law in effect
on the date hereof or as such law may from time to time hereafter be amended to
increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, other than where it is determined, pursuant to a final
disposition of such Indemnifiable Claim or Indemnifiable Loss in accordance with
Section 8, that Indemnitee is not entitled to indemnification by the Company
with respect to such Indemnifiable Claim or Indemnifiable Loss, the Company, in
lieu of indemnifying Indemnitee, may, in the exclusive discretion of the
Incumbent Directors, contribute to the payment of any and all Indemnifiable
Claims or Indemnifiable Losses, in such proportion as the Incumbent Directors
determine is fair and reasonable in light of all of the circumstances.
6.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
7.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request, including a brief description (based upon
information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss will not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.





--------------------------------------------------------------------------------





8.Determination of Right to Indemnification.
(a)To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including through a dismissal without
prejudice, Indemnitee shall be indemnified against all Indemnifiable Losses
relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 8(b)) will be required. In the event that a matter as to which there
has been a dismissal without prejudice is later revived in the same or similar
form, that matter will be treated as a new Claim for all purposes of this
Agreement.
(b)To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that will have been finally disposed of (including by way of
resolution, disposition or other outcome short of dismissal or final judgement),
any determination of whether Indemnitee has satisfied any applicable standard of
conduct under Ohio law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) will be made as follows: (i)  by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel that is mutually acceptable to
the Indemnitee and the Board, in a written opinion addressed to the Board, a
copy of which shall be delivered to Indemnitee; provided, however, that if at
the time of any Standard of Conduct Determination Indemnitee is not a director
of the Company, such Standard of Conduct Determination may be made by or in the
manner specified by the Board, any duly authorized committee of the Board or any
duly authorized officer of the Company (unless Indemnitee requests that such
Standard of Conduct Determination be made by Independent Counsel, in which case
such Standard of Conduct Determination shall be made by Independent Counsel).
Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.
(c)The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his/her obligations set forth in the second sentence of
Section 8(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto.
(d)If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law is a
legally required condition precedent to indemnification of Indemnitee hereunder
against any Indemnifiable Losses, or (iii) Indemnitee has been determined or
deemed pursuant to Section 8(b) or (c) to have satisfied any applicable standard
of conduct





--------------------------------------------------------------------------------





under Ohio law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.
9.Presumption of Entitlement.
(a)In making any Standard of Conduct Determination, the person or persons making
such determination shall presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. Any Standard of Conduct
Determination that Indemnitee has satisfied the applicable standard of conduct
shall be final and binding in all respects, including with respect to any
litigation or other action or proceeding initiated by Indemnitee to enforce his
or her rights hereunder. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by the Indemnitee in the state or federal courts
in Ohio. No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct shall be a defense to any Claim by Indemnitee for indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
(b)Without limiting the generality or effect of Section 9(a), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
entity or enterprise (or the owners or beneficiaries thereof, including in the
case of any employee benefit plan the participants and beneficiaries thereof)
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful, and (ii) in all cases, any
belief of Indemnitee that is based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, the Board, or any
committee of the Board, or on information or records given or reports made to
the Company, the Board, or any committee of the Board by an independent
certified public accountant or by an appraiser or other expert selected by or on
behalf of the Company, the Board, or any committee of the Board shall be deemed
to be reasonable.
10.No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted. In connection with any settlement entered into by the Indemnitee at
any time, the Incumbent Directors may, in their exclusive discretion, elect to
provide indemnification to the Indemnitee for any Expenses incurred in
connection with such Claim (including the settlement thereof).
11.Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any





--------------------------------------------------------------------------------





amendment to any of the Constituent Documents the effect of which would be to
deny, diminish or encumber Indemnitee’s right to indemnification under this
Agreement or any Other Indemnity Provision.
12.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Indemnifiable Claim, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials. Without limiting the generality or effect of the two
immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i)  without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.
13.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1. Indemnitee
shall execute all papers reasonably required to evidence such rights (all of
Indemnitee’s reasonable Expenses, including attorneys’ fees and charges, related
thereto to be reimbursed by or, at the option of Indemnitee, advanced by the
Company).
14.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
15.Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending





--------------------------------------------------------------------------------





Indemnifiable Claim effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any threatened or pending Indemnifiable Claim to which the
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of the Indemnitee from all liability on any claims that are the subject matter
of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
16.Successors and Binding Agreement.
(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, and including any
holding company as described in ORC 1701.802(A)) to all or substantially all of
the business or assets of the Company, by agreement in form and substance
satisfactory to Indemnitee and his or her counsel, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including any person acquiring directly or indirectly
all or substantially all of the business or assets of the Company whether by
purchase, merger, consolidation, reorganization or otherwise, and including any
holding company as described in ORC 1701.802(A) (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement), but shall
not otherwise be assignable or delegatable by the Company.
(b)This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.
(d)To the extent any agreement exists between Indemnitee and the Company related
to the subject matter of this Agreement, this Agreement supersedes all relevant
provisions of any such agreement.
17.Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile or electronic mail
transmission (with receipt thereof confirmed orally or electronically), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid or one business day after having
been sent for next‑day delivery by a nationally recognized overnight courier
service, addressed to the Company (to the attention of the Secretary of the
Company) and to Indemnitee at the applicable address shown on the signature page
hereto, or to such other address as any party may have furnished to the other in
writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.
18.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and Federal courts in Ohio
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement





--------------------------------------------------------------------------------





and agree that any action instituted under this Agreement shall be brought only
in the state or Federal courts in Ohio.
19.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.
20.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.
21.Legal Fees and Expenses. It is the intent of the Company that Indemnitee not
be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required payment of such fees and expenses.
22.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms





--------------------------------------------------------------------------------





“include,” “includes” and “including” will be deemed to be followed by the words
“without limitation” (whether or not so expressed), and (f) the word “or” is
disjunctive but not exclusive. Whenever this Agreement refers to a number of
days, such number will refer to calendar days unless business days are specified
and whenever action must be taken (including the giving of notice or the
delivery of documents) under this Agreement during a certain period of time or
by a particular date that ends or occurs on a non-business day, then such period
or date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.


23.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together shall constitute one
and the same agreement.
[Signatures Appear On Following Page]
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
THE TIMKEN COMPANY
4500 Mt. Pleasant St. N.W.
North Canton, Ohio 44720-5450


By:                    
Name:
Title:
[INDEMNITEE]
[Address]
                        
[Indemnitee]
        
EXHIBIT A
UNDERTAKING
This Undertaking is submitted pursuant to the Director Indemnification
Agreement, dated as of ___________ ___, ____ (the “Indemnification Agreement”),
between The Timken Company, an Ohio corporation (the “Company”), and the
undersigned. Capitalized terms used and not otherwise defined herein have the
meanings ascribed to such terms in the Indemnification Agreement.





--------------------------------------------------------------------------------





The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with the following Indemnifiable Claim:
______________________.
Part A
The undersigned hereby undertakes to (a) replay all amounts paid pursuant hereto
if it is proved by clear and convincing evidence in a court of competent
jurisdiction that the actions or failure to act that is the subject of the
matter described herein involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company, and (b) reasonably cooperate with the Company
concerning the action, suit, proceeding or claim.
Part B
The undersigned hereby undertakes to repay all amounts paid pursuant hereto if
it ultimately is determined that the Undersigned is not entitled to be
indemnified by the Company under the Indemnification Agreement with respect to
the Indemnifiable Claim.
IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.






____________________________________                        
[Indemnitee]









